                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                              No. 5:15-CR-373-1H
                              No. 5:17-CV-220-H



 TERRELL RICKY SETTLES,                   )
                                          )
           Petitioner,                    )
                                          )
                                          )
      v.                                  )                  ORDER
                                          )
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
           Respondent.                    )



      Before the court are Petitioner’s motion to vacate pursuant to 28 U.S.C.

§ 2255, as amended, and the Government’s motion to dismiss. These motions have

been referred to the undersigned for an evidentiary hearing and memorandum and

recommendation by Senior United States District Judge Malcolm J. Howard.

Counsel are directed to confer and to submit to the court, on or before March 6,

2020, three proposed dates for an evidentiary hearing on Petitioner’s claims.

      This 5th day of February 2020.



                                       KIMBERLYLY A. SWANK
                                               LY
                                       United States Magistrate Judge
